Rice, J.
—It is necessary that the jurisdiction of justices of the peace should appear in their proceedings in order to sustain them. State v. Magrath, 31 Maine, 469. As the jurisdiction of justices of the peace is given and limited by particular statutes only, and nothing can be presumed in favor of such jurisdiction, the recognizance should contain a recital of so much of the cause as would show that it was embraced within the justice’s cognizance. Libbey v. Main & al. 2 Fairf. 344.
To authorize a magistrate to require an accused person to give bail for his appearance to answer before a court of superior jurisdiction, for an alleged offence, the punishment for which is beyond the jurisdiction of such magistrate, it is necessary that it should appear that an offence has been committed, and that there is probable cause to believe the prisoner to be guilty. R. S. c. 171, <§. 17.
Until these facts are made to appear on an examination before a magistrate, on process issued in due form of law, there is no authority on the part of the magistrate to require bail.
In the case at bar, the recognizance, which is set out in full in the pleadings, recites “ that whereas the said Samuel Hart-well has been brought before me, &c., by virtue of a warrant duly issued upon complaint on oath of William McLellan, charging the said Hartwell with having committed the crime of larceny, and upon examination of the facts relating to said charge, it appearing to me that there is good cause to suspect the said Hartwell to be guilty of the offence,” &c.
*132The magistrate did not find that the crime of larceny had been committed, either within his jurisdiction or elsewhere. Nor did he find that there was probable cause to believe the prisoner guilty. He only found, so far as appears by his record, that there was “ good cause to suspect” the said Hartwell to be guilty of said offence.
This was -not sufficient to authorize the magistrate to require bail. There are several other alleged defects in the recognizance, but as those already noticed are fatal it is unnecessary to examine them.
The judgment must be that the State take nothing by the writ. The defendants are entitled to costs.
Shepley, C. J., and Wells, Howard and Hathaway, J. J., concurred.